Citation Nr: 0602790	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-00 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right hand and fingers, to include tendonitis.

2.  Entitlement to service connection for a disability of the 
left hand and fingers.

3.  Entitlement to service connection for a disability of the 
right hip.

4.  Entitlement to service connection for a disability of the 
left hip, to include trochanter bursitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1977 to July 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Roanoke, Virginia.  The veteran filed a timely 
notice of disagreement (NOD) during that same month.  In 
November 2002, the RO furnished the veteran a statement of 
the case (SOC).  In January 2003, the veteran filed a timely 
substantive appeal, which limited his appeal to the issues of 
entitlement to service connection for herpes simplex I of the 
lips, a disability of the hands/fingers, and a disability of 
the hips.

By a rating decision, dated in April 2005, the RO granted the 
veteran's claims seeking entitlement to service connection 
for herpes simplex I of the lips.  As such, this matter is no 
longer a part of the current appeal.  See, e.g., Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, the Board's 
appellate review will focus on the issues listed on the cover 
page.

The issues of entitlement to service connection for 
disabilities of the right and left hips are REMANDED to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  Tendonitis of the right hand, which affects the MCP and 
PIP joints of the middle and index fingers, originated during 
the veteran's period of active military service.

2.  The evidence of record does not contain a current 
diagnosis of a disability involving the left hand and 
fingers, to include arthritis.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
disability of the right hand, identified as tendonitis of the 
MCP and PIP joints of middle and index fingers, was incurred 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A disability of the left hand and fingers was not 
incurred in or aggravated by active military service, and 
arthritis may not be presumed to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2004), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Here, the October 
2001 unfavorable rating decision was decided subsequent to 
the enactment of the VCAA, and the veteran was not provided a 
VCAA content-compliant notice letter until May 2005.

That notwithstanding, the Board finds that the May 2005 
letter satisfied the notice requirements of the VCAA.  The 
letter informed the veteran of the evidence that he still 
needed to substantiate his claims, and of his and VA's 
respective duties for obtaining the evidence.  He was also 
asked to submit evidence and/or information in his possession 
to the RO.  Given that the May 2005 letter is content-
complaint, the Board needs to only address the prejudicial 
impact, if any, concerning the timing of the notice.  
Mayfield, 119 Vet. App. at 123.

The rating decision and the SOC explained the evidence 
required to support his claims and why they were denied.  In 
a statement submitted with his substantive appeal, the 
veteran referred to, and took issue with, specific parts of 
the SOC and argued that his claim met the necessary 
requirements, as shown by his service medical records.  
Moreover, both his NOD and the statement with his substantive 
appeal reflect that he rested his appeal entirely on his 
service medical records and the post-service treatment 
records associated with the claims file during the appeal 
period.  Despite his failure to respond to the May 2005 
notice letter, the information of record indicates that the 
veteran fully participated in the adjudication of his claim 
throughout the adjudication process.  Id.  Therefore, in the 
absence of any claim of specific prejudice, the Board 
determines that the timing-of-notice error was harmless.  
Id.; see also Conway v. Principi, 353 F.3d 1369, 1373-74 
(Fed. Cir. 2004).

The RO obtained the veteran's service medical records, 
arranged for an appropriate examination, and ensured evidence 
submitted by the veteran was associated with the claim file.  
Neither the veteran nor his representative asserts that there 
is additional evidence to be obtained or that there is a 
request for assistance that was not acted on.  All records 
obtained or generated have been associated with the claim 
file.  Thus, the Board determines that VA has complied with 
the duty to assist the veteran with the development of his 
claims, 38 C.F.R. § 3.159(c), and that he has received proper 
VA process.

II.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifested to a degree of 10 percent or more within one year 
of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A.  Right hand and fingers:

With respect to the claim concerning the right hand and 
fingers, the evidence of record supports the veteran's 
history of pain involving the right hand during his military 
service, and he is shown to have been evaluated at that time.  
Specifically, the record reflects that a diagnosis of 
recurring and unresolved tendonitis was indicated as early as 
January 1990, following the veteran's complaints of pain on 
use of his right hand, namely the middle finger and knuckle.  
The physical examination revealed a full range of motion with 
discomfort at the extreme of the range.  Although no 
deformities, edema, or ecchymosis was detected, point 
tenderness was appreciated on palpation over the middle 
aspect of the dorsal space of the 3rd metacarpophalangeal 
(MCP) joint.  When the veteran was examined in July 1993, 
some synovitis of the MCP joints and proximal interphalangeal 
(PIP) joints was noted.

While the veteran was afforded periodic medical examinations 
by the service department in December of 1994 and 1996, and 
another examination in April 1999 for purposes of retirement 
from service, (the results of which were normal), the Board 
observes that given the objective clinical findings from the 
January 1990 and July 1993 examinations, it can be reasonably 
found that the veteran did develop some type of disability 
involving the right hand in service.  Hence, the question now 
becomes whether there is sufficient evidence in the record to 
find that there was continuity of the inservice 
symptomatology for which service connection might be granted.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where diagnosis of chronicity may legitimately 
be questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Upon fee-basis examination in August 2000, approximately one 
year after the veteran's retirement from service, there 
appears to be no clinical findings or diagnoses with respect 
to the veteran's right hand disability.  Under these 
circumstances, the Board may legimately question whether 
chronicity of symptomatology is adequately supported.  In 
this context, however, it is found that symptoms of pain due 
to recurring tendonitis involving the right hand in service, 
indications of synovitis of the MCP and PIP joints of the 
right hand during service, and the post service November 2002 
medical entry documenting a finding of continuing pain in the 
PIP joint of the right index, which could be associated with 
tendonitis, raise a reasonable doubt as to the incurrence of 
a chronic disability.  Accordingly, resolving that doubt in 
the veteran's favor, the Board determines that tendonitis of 
the right hand, which affects the MCP and PIP joints of 
middle and index fingers, is of service onset, and as such, 
service connection for a disability of the right hand and 
fingers, to include tendonitis, is warranted.

B. Left hand and fingers: 

The Board observes that while the veteran was seen on one 
occasion in May 1988 following a softball injury he sustained 
to his left second digit, and while a sprain was diagnosed at 
that one session, the remainder of the service medical 
records, including the periodic medical examinations 
conducted in December of 1994 and 1996, are negative for any 
further treatment or diagnosis pertinent to the left hand and 
fingers.  Indeed, the April 1999 retirement examination 
showed that the veteran's upper extremities were normal, 
revealing no defect or diagnosis relative to the left hand.  
Similarly, when examined by VA in August 2000, the veteran's 
wrists and fingers were within normal limits, as were the x-
rays.  The examiner opined that there was no pathology to 
render a diagnosis of polyarthralgia or arthritis of the 
hands and fingers.  Thus, there is no evidence in the claims 
file to establish that the veteran has a presently existing 
disability of the left hand and fingers, to include 
arthritis.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (Interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).

Although the veteran has asserted the he has left hand 
disability, which he maintains had its onset in service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board determines that the 
preponderance of the evidence is against the claim of service 
connection for a disability of the left hand and fingers.  
Specifically, the record does not contain a post service 
diagnosis of a disability involving the left hand and 
fingers, to include arthritis, or competent evidence of a 
nexus between the claimed disability and service.


ORDER

Entitlement to service connection for a disability of the 
right hand, identified as tendonitis of the MCP and PIP 
joints of middle and index fingers, is granted.

Entitlement to service connection for a disability of the 
left hand and fingers is denied.


REMAND

A review of the service medical records reflect that in 
August 1983, the veteran complained of severe left hip and 
neck pain after having mowed the lawn.  Following physical 
examination, the assessment was of left trochanter bursitis.

In July 1985, the veteran was seen following complaints of a 
muscle in his right hip while running bases, and the 
assessment was of a probable tendon sprain, for which Motrin 
and rest were prescribed.  A May 1986 entry indicates that 
the veteran sustained a right anterior quadracep strain.  The 
physical examination at that time revealed a full range of 
motion of the hip and knee.

In November 1992, the veteran was seen following complaints 
of left hip pain, which was present after sitting for 
prolonged periods.  During this session, the examiner 
observed that the pain was vaguely located deep, laterally.  
No erythema was noted.  The veteran showed a full range of 
the left hip motion, with slight tenderness over the greater 
trochanter.  The x-ray of the left hip was normal.  The 
impression was of hip pain and questionable trochanter 
bursitis.  Similar complaints and diagnosis were entered in 
January 1993.

A June 1993 entry disclosed a negative bone scan, and 
referred to the veteran's prior work-up, diagnosis of 
trochanter bursitis, and injection treatment.  The 
examination at that time revealed a full range of motion in 
all joints, except the cervical spine.  The various diagnoses 
considered were rheumatoid arthritis, polymyositis, and 
psoriatic arthritis.  In August 1993, the assessment was of 
trochanter bursitis, resolving.

The service department physical examinations, dated in 
December 1994 and December 1996, reflect that the veteran's 
lower extremities were evaluated as normal.  Upon medical 
examination in April 1999 for purposes of retirement from 
service, the veteran's lower extremities were similarly 
assessed as normal.

In August 2000, the veteran was accorded a fee-basis 
examination.  The veteran related that he developed a left 
hip disorder in November 1992, and that he experienced daily 
pain with a duration of 30 minutes.  The veteran reported 
that he has continued pain on rising from a sitting position 
or after prolonged sitting.  The physical examination of the 
veteran's hips were essentially normal, as were the x-rays.  
The examiner concluded that there was no pathology of the 
hips to support a diagnosis of bursitis.

The records pertaining treatment in May 2002 at the National 
Medical Center in Bethesda, Maryland, reflect that the 
veteran presented with complaints, which included mild 
bilateral hip pain.  The examiner noted that the veteran 
showed moderate bilateral hip discomfort with the start of 
walking.  The motor strength was 5/5 throughout the upper and 
lower extremities.  The muscle stretch reflexes were 2+ and 
symmetrical in the lower extremities.  The examiner indicated 
that the veteran might be developing osteoarthritic hip 
problems.

In light of the foregoing, the case concerning the veteran's 
right and left hip disabilities must be remanded for further 
development in accordance with VA's duty to assist.  
Specifically, additional evidentiary requirements need to be 
addressed, to include ascertaining definitive medical 
opinions of whether the veteran currently suffers from either 
a right or left hip disability, include osteoarthritis; and 
whether the complaints of right and left hip pain in service 
may or may not be associated with any currently diagnosed 
disability of the hips.

Accordingly, this matter is remanded to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for the appropriate VA examination(s) to 
determine the nature, extent and etiology 
of any currently present disability of 
the right and left hips.  The examiner(s) 
must review the evidence in the claims 
folder, including the service medical 
records and a complete copy of this 
REMAND, and acknowledge such review in 
the examination report.  All indicated 
testing should be accomplished.  Based on 
a review of the records contained in the 
claims folder and the examination 
results, the examiner(s) should render an 
opinion as to the following:

With respect to each currently 
present hip disorder, what is the 
likelihood that the disorder had its 
onset during the veteran's period of 
service; or is otherwise 
etiologically related to any 
incurred that occurred during 
service.

The examiner(s) should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims of service connection 
for a disability of the right and left 
hips.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

3.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


